lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE DlV|SlON

KRYsTAL MEGAN DEaniA PLAINT|FF
v. ` cAsE No. 5:17-cv-5244
wAL-MART sToREs ARKANsAs, LLc DEFENDANT

MEMORANDUM OP|N|ON AND ORDER

Current|y before the Court is Plaintiff Krysta| Megan De|ima’s lV|otion for a New
Trial (Doc. 141). The Court has also received a Response in Opposition (Doc. 155) from
Defendant Wal-Nlart Stores Arkansasl LLC (“Walmart”). For the reasons explained below,
lVls. De|ima’s Motion is DEN|ED.

|. BACKGROUND

Ms. Delima filed her complaint against Wa|mart on November 27, 2017. At bottom,
her lawsuit claims that she was injured as a result of Wa|mart’s failure to properly organize
and conduct a holiday sale at its Siloam Springs Wa|mart store on November 27, 2014.
Her original Complaint (Doc. 1) sought compensatory and punitive damages totaling over
two million dollars. After denying Wa|mart’s motion for summary judgment, the case
proceeded to a three-day jury trial. On February 22, 2019, the jury returned with a verdict
in favor of Walmart. (Doc. 138). A few weeks later, Ms. De|ima filed the present motion.

l|. LEGAL STANDARD

Under Ru|e 59 of the Federal Rules of Civil Procedure, a district court may grant a
new trial “after ajury tria|, for any reason for which a new trial has heretofore been granted
in an action at law in federal court." A motion for a new trial may be granted if “the verdict

is against the weight of the evidence, . . . the damages are excessive, or . . . for other

reasons, the trial was not fair to the party moving." See Chi/dren's Broad. Corp. v. Walt
Disney Co., 245 F.3d 1008, 1017 (8th Cir. 2001) (quoting Montgomery Ward & Co. v.
Duncan, 311 U.S. 243, 251 (1940)). A motion for a new trial may also “raise questions of
law arising out of alleged substantial errors in admission or rejection of evidence or
instructions to the jury.” See id. The decision whether to grant a new trial is committed to
this Court’s discretion. See id.

||l. D|SCUSS|ON

lV|s. De|ima recites numerous grounds upon which she bases her request for a new
trial. The Court considers each reason in turn.

1. Ms. De|ima’s Laptop

Ms. De|ima first claims that she was unable to effectively participate in the Court’s
final jury instruction conference because she could not access the internet on the last day
of trial due to her battery in her |aptop dying. lt seems from the briefing that the laptop
and/or its charger was left in the courtroom on the preceding day. Although not explained
with much clarity, if l\/ls. De|ima’s argument is premised on the notion that she wasn’t able
to charge her device from the courtroom on the day of the final jury instruction conference,r
it is without merit. Counsel are able to plug in their devices using the outlets that are
directly beneath each counsel table in the courtroom.

To the extent l\/ls. De|ima is implying that she was unable to send the Court
comments on proposed final instructions because she left her charger in the courtroom
and therefore faced a laptop with a dead battery when she returned to her hotel for the
evening, the Court similarly finds this reason unpersuasive First of a||, her failure to bring

her charging equipment home with her was a problem entirely of her own making. lt is not

the type of procedural irregularity justifying a new trial. l\/loreover, the argument that the
dead battery prevented her from meaningfully participating in the jury instruction
conference is simply belied by the record. For one thing, the Court consulted with the
parties on jury instructions multiple times over multiple days, distributing at least two
separate draft versions of the instructions in hard copy form. Moreover, the record shows
that i\/ls. De|ima meaningfully participated during each conference See, e.g., Docs. 134,
135 (compilation of emai| communications between the Court and counsel over proposed
jury instructions). Contrary to her assertions n'ow, iVis. De|ima did participate in these
conferences by suggesting specific jury instructions that she desired to be incorporated
into the final set. Thus, any complications caused by her iaptop were of her own making
and did not hinder her ability to fully participate in the jury instruction conferences
2. Failure to ¢ive Certain Requested Jury instructions

Ms. De|ima’s suggestion that her laptop prevented her from assisting the Court in
finalizing jury instructions is also at odds with her second purported ground for a new triai:
that the Court refused to give certain jury instructions that she requested. According to
Ms. De|ima, the Court should have given instructions on the following: spoliation of
evidence, [ad]verse inference, aggravation of pre-existing condition, loss of normal or
quality of |ife, past pain and suffering, future pain and suffering and mental anguish,
medical e‘xpenses, and punitive damages. As an initial matter, the Court did in fact instruct
the jury that it could award damages to iVis. De|ima for medical expenses as well as past
and future pain and suffering and mental anguish. See Doc. 136, p. 15 (the Court’s final
jury instruction on the measure of damages). The Court now considers the other

requested instructions.

Ms. Delima first contends that the Court should have given both a spoliation of
evidence instruction and an adverse inference instruction Both of these requested
instructions center around a copy of the video surveillance footage that Wa|mart has from
the night in question. i\/is. De|ima argues, as she did in two separate motions to compel
(Docs. 24, 82), that Wa|mart did not produce video footage that actually depicted the
alleged incident. However, as this Court ruled both times in denying iVls. De|ima’s
motions, see Docs. 32, 109, the fact that the video footage in question did not catch a
bird’s eye view1 of the alleged incident does not mean that Wa|mart has intentionally
withheld video surveillance Wa|mart has consistently maintained, and the witnesses at
trial explained in extensive detaii, why the video footage that was produced was the best
footage of the area where the incident occurred. Ms. De|ima’s suggestions to the contrary
are simply not supported by the record. There is no evidence that the footage produced
by Wa|mart and submitted as a joint stipulated exhibit at trial was intentionally altered or
that other footage was withheld from production. Therefore, neither an adverse inference
or spoliation instruction was appropriate

le. Delima next contends that the jury should have been instructed on two
additional elements of damages; aggravation of a pre-existing medical condition and
future medical expenses. After hearing oral argument from both parties during the final

jury instruction conference, the Court ruled that the evidence at trial did not support giving

 

1 Ms. De|ima appears to be laboring under the impression that Wa|mart should have had
a camera directly above the incident. However, as the witnesses testified, Wa|mart’s
camera coverage of the “grocery action aliey" where the sale took place is considerably
less extensive than in other parts of the store, as customers tend to steal electronics and
personal items, not vegetables.

either of these instructions As to her claim for aggravation of a pre-existing condition, lV|s.
De|ima contends that her anxiety was worsened as a result of the alleged incident. in
support, she called Dr. Ciemens to the stand to explain her medical history. However, as
Wa|mart rightly notes, Dr. Ciemens expressly declined to testify that iVls. De|ima’s anxiety
was aggravated by the incident. i\/ls. De|ima offered no other proof sufficient to justify
instructing the jury on this element. As to future medical expenses the Court also
ultimately removed it from the measure of damages instruction it gave the jury. The
reason was simply because i\/‘ls. De|ima failed to introduce evidence or testimony
sufficient to enable a jury to conclude that she has a continuing need for future medical
expenses related to the incident. Reiated|y, there was no evidence from which ajury could
reasonably determine the amount of such future expenses Therefore, the Court
continues to conclude that these instructions were properly denied.2

Finally, lVls. De|ima argues that the jury should have been instructed on punitive
damages ln her motion for a new tria|, Ms. De|ima contends that “Piaintiff has clear
evidence through preponderance of the evidence” of Wa|mart’s negligence (Doc. 142, p.
11). However, the standard is not preponderance of the evidence Under Arkansas law,
as reflected in AiVli 2218, a plaintiff may not recover punitive damages unless by clear
and convincing evidence, she proves that the defendant either: 1) knew or should have

known that its conduct would lead to injury and continued with malice or in reckless

 

2 Of course, some of this discussion as to what damage elements should have been
submitted to the jury strikes the Court as more of an academic exercise given that the
jury didn’t even get to the question of damages because it found that Ms. De|ima had not
proven by a preponderance of the evidence that Wa|mart was liable See, e.g., Green v.
Am. Air/ines, lnc., 804 F.2d 453, 456 (8th Cir. 1986) (“Because the jury returned a verdict
for [the Defendant], the damage issue was not reached, and any error in instructions or
evidence relating to damages was harmless.”).

5

disregard of the consequences or 2) that the defendant intentionally pursued a course of
conduct for the purpose of causing injury. See Ark. Code Ann. § 16-55-206. There simply
was no evidence, much less clear and convincing evidence, that either of these two
conditions was met. Therefore, a punitive damages instruction was inappropriate
3. Use of Separate interrogatories for Each E|ement of Damages

Re|atedly, Ms. De|ima contends that the Court should have used separate
interrogatories for each element of damages The Court disagrees its Fina| instruction
No. 14fo|iowed the Al\/ll, giving a combined instruction as to all of the submitted elements
of damages and then breaking down and explaining each of those elements in a separate
instruction. There was no reason to require the jury to complete separate interrogatories
on each eiement. And, again, because the jury never reached the question of damages
at ail, this is certainly not a factor which would justify a new trial.

4. improper Testimony of Her Medica| Provider

Ms. De|ima next argues that her own medical provider, Dr. C|emens, gave
improper testimony regarding myalgia and fibromyaigia during cross examination by
Wa|mart. But, l\/is. De|ima failed to object at any point to any of Dr. Ciemens testimony
during this cross-examination And, Ms. De|ima never attempted to re-direct to refocus
the jury on what she believes was most important about these two medicaiconditions.
|\/|oreover, Dr. Ciemens’ records were a part of the group of exhibits that were admitted
as stipulated exhibits at the beginning of trial. Therefore, this reason does not support her

request for a new trial.

5. Court’s Reference to the incorrect Defendant

Ms. De|ima next contends that the Court incorrectly referred to the Defendant as
“Waimart Corporation” at the beginning of the trial.3 Apparently, l\/ls. De|ima believes that
the Court’s use of “Waimart Corporation” somehow prejudiced her case But, Ms. De|ima
never explains why she believes this to be so, and the Court is simply at a loss to see
how this misstatement in any way prejudiced her case or tainted the jury.

6. Ms. De|ima’s Exhibits

lVls. De|ima’s sixth reason for a new trial is because the jury did not see her Blue
Cross Blue Shie|d summary of her medical charges or an Occupatio.nal Safety and Heaith
Administration fact sheet with guidelines for retailers conducting special sales

Ms. De|ima is correct that these exhibits were not received into evidence at trial.
But, the failure to do so is entirely a creature of her own making. The Court at numerous
times during the trial explained that a party may not simply have documents admitted into
evidence at will. Rather, the party must lay a foundation for their introduction and then
move for their admission. i\/is. De|ima failed to do both things for each item.

l\/loreover, it is simply untrue that only Wa|mart’s exhibits were introduced."' The
parties each submitted proposed exhibits in accordance with the Court’s scheduling

order. After review, Wa|mart advised l\/ls. De|ima that some of her exhibits were missing

 

3 Although any misstatement of Defendant’s name by the Court was unintentional, it is
likely due in part to the fact that i\/ls. De|ima’s initial Complaint named l‘Walmart
Corporation” as the defendant. At the Court’s case management hearing, Defendant
explained that the correct entity to be sued was Wai-mart Stores, Arkansas, LLC.

4 For instance, one of the exhibits that received the most attention at trial, the video
footage from the incident, was a plaintist exhibit. Nevertheless, it was included in the
group of joint exhibits introduced at the beginning of trial.

7

pages and the numbering of the exhibits was quite unusual. See Doc. 133-1, pp. 9, 12.
Nevertheless, it agreed to stipulate to the admission of many of these exhibits en masse
at the beginning of trial. Thus, where the parties both included the same exhibit on their
exhibit list and to avoid any confusion and ensure that the complete versions of the
exhibits were submitted, the Court combined Wa|mart’s complete version of those
agreed-to exhibits into a Joint Exhibit packet. ld. at p. 12. The Joint Exhibit packet had an
index that cross-referenced both parties' original exhibit numbers to ensure that it was
clear that both parties had originally intended for these exhibits to be admitted. The Court
then sent an email to the parties explaining this process and providing an opportunity for
counsel to review the joint exhibits and ensure that there were no objections The Court
never received any objections from iVls. De|ima, and the parties jointly moved these
agreed-to exhibits into evidence at the beginning of trial.

For ali of these reasons, lVls. De|ima is not entitled to a new trial because of her
failure to get any additional exhibits into evidence

7. Misconduct of Defense Counse|5

i\/ls. De|ima next accuses Defense counsel of misconduct. Specifically, she claims
that Wa|mart’s attorneys concealed from her specific facts surrounding two maps of the
layout of the Wa|mart store that were produced to her in response to various Requests
for Admission (“RFA") and at the Court’s direction following a discovery dispute

conference in short, lVls. De|ima served a lengthy list of RFAs on Wa|mart during

 

5 Ms. De|ima has already been cautioned once by the Court to refrain from accusing other
parties of misconduct without sufficient justification (Doc. 152, p. 3). As explained below,
the Court again finds little support for i\/ls. De|ima’s accusations and would reiterate its
admonishment to her here

discovery in this matter. l\/lany of those RFAs attempted to nail down where in the Wa|mart
store the sale took place that night. Because of the number and nature of these RFAs
Wa|mart filed numerous objections To obviate the need for lengthy responses and to
clear the matter up, the Court requested that Wa|mart provide lVis. De|ima a copy of the
store layout that night. i\/is. De|ima then took one of the two maps Wa|mart provided and
converted it into two blown-up exhibits labeled Joint Exhibits 5A and SB. She then sought
to examine witnesses by having them mark on the exhibits where the sale of the Samsung
Galaxy tablet occurred in the store6 When store manager Christopher i\/lilam took the
stand, Ms. De|ima asked him about the legend that.appeared on the blown-up exhibits
That legend did not list the Samsung Galaxy tablet. l\/ir. iVlilam informed l\/is. De|ima that
the reason for this was because the legend on that map corresponded to the 6Pl\/i sale,
and not the 8Pi\/l sale which featured the Samsung Galaxy tablets

From this set of events l\/ls. De|ima contends that Wa|mart and its attorneys
knowingly provided incorrect and/or misleading exhibits to her during discovery. The
Court disagrees Wa|mart was directed by the Court to provide these maps of the layout
of the store The fact that the Samsung Galaxy tablet did not appear on one of these
maps does not indicate that Wa|mart intentionally misled her. lt was simply complying
with the Court’s order to turn over any maps in its possession that would depict the layout
of the store on the night in question i\/ioreover, the location of the sale has little to do with

the ultimate issue in this case_whether or not Wa|mart negligently conducted the sale

 

6 Her intent in doing so appears to the Court to be related to her contention that the
surveillance video footage did not capture the area where'the sale took place However,
as noted above, despite asking numerous questions to numerous witnesses on this issue,¢
l\/ls. De|ima failed to establish testimony that would undermine the accuracy of the video
footage provided to her in discovery.

Finally, to the extent that iVls. De|ima believed that whether the sale took place in one part
of grocery action alley or another part was so fundamental to her case, Wa|mart is correct
that she spent a great deal of time-probably the majority of her case-examining and
cross-examining witnesses about the location of the sale Therefore, the Court finds that
the jury heard more than sufficient evidence on this point and finds nothing in i\/ls. De|ima’s
argument that would justify a new trial.
8. Weight of the Evidence

Ms. De|ima next contends that a new trial is warranted because the jury’s verdict
went against the weight of the evidence l\/ls. De|ima makes no argument in support of
this assertion, and the Court finds little in the record to support it. The fact is that the jury
heard hours of testimony regarding the incident in question the steps that Wa|mart took
to prepare for the sa|e, and iVls. De|ima’s alleged injuries After hearing all of this evidence
the jury simply disagreed with lVls. De|ima’s characterization of the facts The jury could
easily have-and apparently did-credit the testimony of Heather Reddell, Christopher
l\/lilam, and Officer Timothy Filbeck that Wa|mart took extensive precautions when
organizing and conducting the sale Thus, the jury had sufficient evidence from which to
conclude that Wa|mart was not negligent in how it conducted the sale and that it did not
breach any duty it might have owed to lVls. De|ima, Whi|e l\/ls. De|ima may believe that
there is suchient evidence in the record on which a jury could have found Wa|mart liable
the law is clear that a new trial should not be granted where “reasonabie persons can
differ in evaluating credible evidence” Jacobs Mfg. Co. v. Sam Brown Co., 19 F.3d 1259,
1267 (8th Cir. 1994). Here, the jury simply did its job “to choose between plausible

versions of the evidence” ld.

10

9. Absence of Me|anie Houchin

Ms. De|ima’s final reason for requesting a new trial is because one of the witnesses
she desired to call, Me|anie Houchin, did not appear. l\/ls. Houchin was an assistant
manager at the Wa|mart store at the time of the incident, and she was the Wa|mart
employee who signed her name to the written statement that l\/ls. De|ima completed on
the night of the sale and whose name appears on Wa|mart’s internal report of the
incident.7 l\/ls. De|ima complains that Wa|mart failed to call Ms. Houchin during the trial,
referring to her as one of Wa|mart’s “key" witnesses

As an initial matter, Wa|mart had no duty to call iVls. Houchin in its case As the
jury was correctly instructed, the burden of proof in this case was at ali times on Ms.
De|ima, Wa|mart was not required to call any witnesses in its defense or to call witnesses
that l\/ls De|ima would have liked to question As Wa|mart rightly notes the correct way
to ensure the attendance of key witnesses you desire to examine at trial is to properly
serve them with a subpoena. However, as the Court found during its side bar conference
once i\/is. Houchin failed to appear, it seems that i\/ls. De|ima failed to properly serve Ms.
Houchin at the Wa|mart store in Siloam Springs where the incident occurred. The problem

was that l\/ls. Houchin had not worked at that Wa|mart for some time.8 Therefore, the

 

7 These two documents were included in the exhibits received as joint exhibits by
stipulation of the parties at the beginning of the trial.

8 in fact, Christopher Miiam testified that it had been years since she left that particular

Wa|mart store, and that he had learned recently that, after transferring to a Wa|mart in
Missouri, she had not worked for Wa|mart at a// since around 2016. See Doc. 143, p. 35.

11

Court found that she had not perfected service of the subpoena under Rule 45, which
generally requires "delivering a copy to the named person." F.R.C.P. 45(b)(1).9

However, the Court agrees with Wa|mart that even if Ms. Houchin had been
properly served with a subpoena in this case l\/is. De|ima has not demonstrated how her
absence warrants a new trial. l\/ls. De|ima intended to ask iVls Houchin questions about
Wa|mart’s preservation of the video footage from the night in question, about the location
of the incident, and about her statement in the incident report that no other customers
witnessed the alleged incident.

However, this testimony would likely have been objectionable as cumulative For
instance the jury heard extensive testimony concerning the preservation of the video
footage including from the Wa|mart employee Heather Reddell, whose job it was to
ensure that Wa|mart complied with its own policies on evidence preservation l\/ls. De|ima
had a full and fair chance to cross-examine l\/is. Redde|l and the other Wa|mart witnesses
with knowledge of the video, and Ms. De|ima offers no explanation as to how or why lVls.
Houchin’s purported additional testimony on these same issues was necessary given the
testimony that had already been eiicited. Simi|arly, as explained in more detail above the

jury heard numerous hours of testimony from witnesses concerning the precise location

 

9 The Court would note that Wa|mart’s pre-trial disclosure sheet listed Me|anie Houchin
as a witness it expected to ca|l. See Doc. 79, p. 6. lt also explained that she “may be
contacted through Wa|mart’s counsel of record in this matter.” /d. However, the Court
does not interpret _this to be a statement that Wa|mart would make its former employee
available for trial without a subpoena, or that it would accept service of a subpoena on
her behaif. Rather, it merely advised that Ms. Houchin’s contact information could be
obtained through Wa|mart’s counsei. lt appears that Ms. De|ima never attempted to
acquire this information, from Wa|mart or any other source in order to properly serve i\/ls.
Houchin, given that she ended up mailing the subpoena via FedEx to a store where iVls
Houchin had not worked in some time

12

where the incident occurred There again is no indication why additional testimony on that
topic would have been necessary or non-cumulativel
Finally, i\/is. De|ima argues that l\/ls. Houchin’s statement on the incident report that
no customers Witnessed the incident was false because her daughter did in fact witness
the incident. The Court cannot fathom Why this would justify a new trial. For one thing, the
witness in question her daughter Zenith Thompson testified at trial regarding what she
saw and heard. The fact that l\/ls. De|ima Was deprived of an opportunity to question l\/ls
Houchin about one alleged misstatement simply has no bearing on the jury’s ultimate
determination that Wa|mart was not negligent in how it conducted the sale
lV. CONCLUS|ON
None of the reasons recited by i\/is. De|ima, alone or in tandem, justify a new trial.
|T lS THEREFORE ORDERED that iVis. De|ima’s l\/lotion for a New Trial (Doc. 141)

is DEN|ED. g

lT lS SO ORDERED Orl this |0 day of Apri|, 1

 
  
 

 

l " L. B"¢,.eKS
S DlSTR|CT JUDGE

13

